Appeal by the employer from an award of death benefits under the Workmen’s Compensation Law to the dependent infant children of a deceased employee. The Industrial Board has found that on December 21, 1935, the deceased was employed as a machinist by the International Paper Company at a mill in North Tonawanda and that on that date while he was engaged in the regular course of his employment he struck his right hand against a pulverizing machine which caused an abrasion and laceration through which an infection entered. He developed acute suppurative cellulitis and septicemia of the right hand and a post operative pneumonia, all of which resulted in his death on December 29, 1935. The sole point urged here is that the hearsay evidence of the accident in the course of the employment is not sufficiently corroborated. On December 21, 1935, deceased came to work at eight a. m. Something over an hour later he reported at the first aid room in his working clothes with his hands soiled and there was a cut and abrasion on his hand. It was a deep scratch and the skin was broken. The nurse in attendance testified that he told her he had banged his hand on an automobile. His attending physician and relatives and friends testified that he told them he struck his hand on a pulverizing machine at the plant. Later at the hospital he told the nurse something about having injured his hand on the pulverizer. The attending physician’s first report in describing the accident stated “ bruised right hand when he struck it against the pulverizer.” Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.